Citation Nr: 1242980	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-36 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than April 30, 2009 for the grant of service connection for bilateral hearing loss.    

2.  Entitlement to an effective date earlier than April 30, 2009 for the grant of service connection for tinnitus.  


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to February 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO granted service connection for bilateral hearing loss, assigned at a noncompensable rating effective April 30, 2009, and granted service connection for tinnitus, assigned at a 10 percent disability rating effective April 30, 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The Veteran's formal claim for entitlement to service connection for hearing loss in the right ear and tinnitus in the right ear was received on April 30, 2009, which was not within one year after separation from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than April 30, 2009 for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155(a), 3.400(b)(2)(i) (2012). 

2.  The criteria for entitlement to an effective date earlier than April 30, 2009 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155(a), 3.400(b)(2)(i) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an effective date earlier than April 30, 2009 for the grant of service connection for bilateral hearing loss and tinnitus because he reported symptomatology with regard to the service-connected disabilities prior to that date.

With regard to an appeal for disability compensation based on direct service connection, the effective date will be the date following separation from active service or date entitlement arose if claim was received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2012).  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a)(1) (West Supp. 2012); 38 C.F.R. § 3.151(a) (2012).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a) (2012).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.

At the outset, the Board finds the Veteran's formal claim for service connection for hearing loss and tinnitus was not received within one year after separation from service.  The Veteran was separated from service in February 1973, as shown on his DD Forms 214.  On April 30, 2009, the RO received the Veteran's electronic Application for Compensation and/or Pension Benefits, via a VA Form 21-526, for which he requested service connection for hearing loss in the right ear and tinnitus in the right ear.  

Therefore, the Board considered whether the later of date of receipt of claim or date entitlement arose is the proper effective date for the grant of service connection for bilateral hearing loss and tinnitus.

As noted above, the date of receipt of the Veteran's formal claim for entitlement to service connection for hearing loss and tinnitus is on April 30, 2009.  

A review of the record indicates that at the earliest, August 6, 1967 may be considered as the date entitlement arose for hearing loss in the left ear and June 26, 1972 may be considered as the date entitlement arose for hearing loss in the right ear.  On August 6, 1967, the Veteran underwent an in-service examination in which his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
0 (25)
10 (20)
10 (20)
5 (15)
5 (10)

Service department audiometric readings prior to October 31, 1967 are converted from American Standards Association (ASA) units to International Standard Organization (ISO) units; therefore, in order to facilitate data comparison, the conversion is represented by the figures in parentheses.  The Board notes that some degree of hearing loss beyond the normal ranges was shown by 25 decibels at the 500 Hertz range in the left ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

Similarly, a June 26, 1972 in-service examination report revealed the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
55
30
0
0
LEFT
0
0
0
0
0

The Board notes that some degree of hearing loss beyond the normal ranges was shown by 70, 55, and 30 decibels at the 500, 1000, and 2000 Hertz ranges, respectively, in the right ear.  See Hensley, 5 Vet. App. at 157.  Moreover, at the earliest, June 1971 may be considered as the date entitlement arose for tinnitus, as reported by the Veteran at an August 2009 VA audiological examination.  The Veteran is competent to provide evidence about observable symptoms, such as ringing in his ears, as it is personal knowledge that came through the use of his senses.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  As such, the record reflects that the earliest the dates entitlement arose can be established from the evidence of record are August 6, 1967 for hearing loss in the left ear, June 26, 1972 for hearing loss in the right ear, and June 1971 for tinnitus.  

In a September 2009 notice of disagreement to the September 2009 rating decision, the Veteran asserted that the effective date should be February 5, 1973 for the following reasons:  His service treatment records show the claimed disabilities occurred prior to February 5, 1973, he was not affected or declined the opportunity to make a disability claim when he separated from service on February 5, 1973, he did not have knowledge that he was eligible for disability benefits until 2009, and he has been living with the claimed disabilities for 36 years.  Subsequently, the Veteran reported in a September 2010 substantive appeal, via a VA Form 9, that the effective date should go back to 1971 because he underwent an in-service examination that year which showed hearing loss.

Since the date of receipt for the claims is April 30, 2009, which is later than the earliest dates that can be construed as the dates entitlement arose in August 1967, June 1971, and June 1972, the Board finds the currently assigned effective date of April 30, 2009 is properly assigned for the grant of service connection for bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.400(b)(2)(i).  

Pursuant to the Veteran's contentions, the Board has considered whether an informal claim was received or should have been inferred prior to the date of receipt of the formal claim on April 30, 2009.  Although the medical evidence of record, discussed above, shows that the earliest dates of some degree of hearing impairment in the left ear was in August 1967 and in the right ear was in June 1972, and of tinnitus was in June 1971, such evidence does not constitute an informal claim for service connection benefits because such notations do not reflect any intent expressed to VA to claim compensation benefits for the disabilities.  See 38 C.F.R. § 3.155.  

Moreover, the Veteran affirmed in the September 2009 notice of disagreement that no claim was filed prior to April 30, 2009 and no communication from the Veteran reflecting an intent to apply for service connection for bilateral hearing loss and tinnitus was submitted to VA prior to April 30, 2009.  Id.  The Veteran was also still enlisted in active duty at the time of the earliest dates listed above.  See 38 U.S.C.A. § 101(2) (West 2002) (The term "veteran" means a person who served in active service and who was discharged or released therefrom under conditions other than dishonorable.).  The United States Court of Appeals for Veterans Claims (Court) has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet, App. 352, 356-57 (1995).  Thus, the Board finds an informal claim of service connection for bilateral hearing loss and tinnitus prior to April 30, 2009 may not have been inferred.  

Based on these findings, and applying the regulation that provides the proper effective date for disability compensation based on direct service connection, the Board finds the effective date of April 30, 2009 for service connection for bilateral hearing loss and tinnitus is correct, and an earlier effective date is precluded by law and regulation.  See 38 U.S.C.A. §§ 5110(a), (b)(1); 38 C.F.R. § 3.401(b)(2)(i).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

As discussed below, the resolution of the Veteran's appeal for an earlier effective date turns on the law as applied to the undisputed facts in these claims regarding the dates of receipt of claim and dates entitlement arose.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to a lack of legal merit).  

ORDER

An effective date earlier than April 30, 2009 for the grant of service connection for bilateral hearing loss is denied.    

An effective date earlier than April 30, 2009 for the grant of service connection for tinnitus is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


